     Case 3:21-cv-01113-JLS-AGS Document 6 Filed 09/21/21 PageID.21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LUIS JACOBO,                                        Case No.: 21-cv-01113-JLS-AGS
12                                      Plaintiff,
                                                         ORDER ON JOINT MOTIONS FOR
13   v.                                                  EXTENSION OF TIME
14   ROGELIO HERNANDEZ, et al.,
15                                   Defendants.
                                                         [ECF Nos. 4; 5]
16
17         Presently before the Court is Plaintiff and Defendant Rogelio Hernandez’s Joint
18   Motion to Extend Time for Defendant Rogelio Hernandez to File Initial Responsive
19   Pleading. (ECF No. 4.) The parties request that the Court grant Defendant Hernandez an
20   additional thirty days to file a responsive pleading to the First Amended Complaint
21   (“FAC”) and represent that good cause exists for their requested extension because
22   Defendant Hernandez “only just” retained counsel and needs additional time to prepare the
23   appropriate responsive pleading. (Id. at 1.) Additionally, the parties provide that defense
24   counsel will be out of the country for two weeks during the next thirty days. (Id.)
25         Also before the Court is Plaintiff and Defendant Christian Ayala’s Joint Motion to
26   Extend Time for Defendant Christian Ayala to Respond to the FAC. (ECF No. 5.) The
27   parties request that the Court grant Defendant Ayala an additional fourteen days to file a
28   responsive pleading to the FAC. (Id. at 2.) The parties represent that good cause exists for

                                                     1
                                                                               21-cv-01113-JLS-AGS
     Case 3:21-cv-01113-JLS-AGS Document 6 Filed 09/21/21 PageID.22 Page 2 of 2



 1   their requested extension because Defendant Ayala “is in the process of obtaining an audio
 2   recording” of an interview with Plaintiff that “will confirm that [Defendant] Ayala is not a
 3   proper [d]efendant.” (Id.) Additionally, the parties provide that they “are working
 4   diligently” to identify the proper defendants in this case. (Id.)
 5         Good cause appearing, the Court hereby GRANTS the parties’ joint motions (ECF
 6   Nos. 4; 5) and ORDERS as follows:
 7         1.     Defendant Ayala shall respond to the FAC no later than October 4, 2021.
 8         2.     Defendant Hernandez shall respond to the FAC no later than October 20,
 9                2021.
10         IT IS SO ORDERED.
11   Dated: September 21, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                               21-cv-01113-JLS-AGS
